Citation Nr: 0637811	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for incontinence.

4.  Entitlement to service connection for prostate 
enlargement, claimed as prostate cancer, including as due to 
herbicide exposure.

5.  Entitlement to service connection for compensation 
purposes for loss of teeth numbers 6, 7, 8, 9, 10, 11 and 12.

6.  Entitlement to service connection for arthritis of 
multiple joints and the spine.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for bilateral tinnitus.

9.  Entitlement to service connection for post-traumatic 
stress disorder.

10.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.  

11.  Entitlement to an increased (compensable) rating for 
residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from September 1939 
to November 1945, from December 1946 to December 1955, from 
December 1955 to October 1960 and from May 1966 to May 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of a Department of Veterans Affairs (VA), 
regional office (RO).  

The issues on appeal were originally before the Board in June 
2006 when they were remanded to afford the veteran a travel 
Board hearing.  The veteran appeared for a hearing before the 
undersigned at the RO in September 2006.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).

In January 1999, the veteran submitted a claim of entitlement 
to service connection for pyorrhea.  The RO adjudicated this 
claim as a claim for compensation for the loss of teeth 
numbers 6, 7, 8, 9, 10, 11 and 12.  A reading of the claim 
indicates to the Board that the veteran was also seeking 
treatment for a dental disorder.  He reported that he was 
denied treatment by the Orlando VA Outpatient Clinic.  The RO 
has not adjudicated the claim of entitlement to service 
connection for loss of teeth numbers 6, 7, 8, 9, 10, 11 and 
12 for treatment purposes.  As this matter has not been 
developed or certified for appeal and is not inextricably 
intertwined with the issues now before the Board, it is 
referred to the RO for appropriate action.  This is also the 
reason why issue number 5 on the title page is not the same 
as it was when the issue was before the Board in June 2006.  

In October 2005, the veteran submitted an application for 
increased compensation based on unemployability.  This matter 
has not been developed or certified for appeal and is not 
inextricably intertwined with the issues now before the Board 
and is referred to the RO for appropriate action.

When the issues on appeal were originally before the Board in 
June 2006, the issue of entitlement to service connection for 
hypertension was styled as an adjudication of an original 
claim.  A review of the record has indicated, however, that 
the issue of entitlement to service connection for 
hypertension was the subject to a prior final denial in 
January 2001.  This is the reason why issue number 10 on the 
title page is not the same as it was when the issue was 
before the Board in June 2006.  

The issues of entitlement to service connection for coronary 
artery disease, arthritis of multiple joints, hearing loss, 
tinnitus, hypertension and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a kidney disorder.  

2.  Incontinence was not shown in service, nor did 
incontinence result from disease or injury of service origin.

3.  Prostate enlargement was not shown in service, nor did 
prostate enlargement result from disease or injury of service 
origin, including as due to herbicide exposure, and the 
veteran does not have prostate cancer.

4.  Loss of teeth numbers 6, 7, 8, 9, 10, 11 and 12 was not 
due to in-service dental trauma.  

5.  The veteran's residuals of a left wrist fracture are 
manifested by subjective complaints of intermittent pain and 
mild degenerative changes, which are evidenced by x-ray, with 
full range of motion and no functional limitations.


CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2006).

2.  Incontinence was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2006).

3.  Prostate enlargement, claimed as prostate cancer, 
including as due to herbicide exposure, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.159 (2006).

4.  Service connection for loss of teeth numbers 6, 7, 8, 9, 
10, 11 and 12 for VA compensation purposes, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  The criteria for a compensable disability rating for 
residuals of a left wrist fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006);  38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 
5215 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an August 2003 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and being adjudicated by this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the August 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession. In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came prior to notification of 
the veteran's rights under the VCAA and it could be argued 
that notification was not timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decisions on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the 
veteran has had the chance to submit evidence in response to 
the VCAA letters.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on these claims has been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, and was also informed of the types 
of evidence necessary to establish any disability ratings 
and/or the effective dates in letters dated in March and 
August of 2006.  The appellant's status as a veteran has 
never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA records 
have been obtained.  The veteran has been afforded an 
appropriate VA examination.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The Board notes that additional 
VA treatment records were received subsequent to the last 
supplemental statement of the case.  The Board finds, 
however, that a remand is not required for the RO to review 
the evidence prior to the Board.  This is because the 
evidence is essentially duplicative of evidence previously of 
record.  The evidence documents current treatment for 
disabilities without indicating in any way that the 
disabilities are linked to the veteran's active duty service.  
Additionally, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  The veteran indicated that he had no additional 
evidence to submit in support of his claims in correspondence 
which was received in March 2005 and June 2006.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

General service connection criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).


Entitlement to service connection for a kidney disorder.

The Board finds that service connection is not warranted for 
a kidney disorder.  There is no competent evidence of record 
of the presence of a kidney disorder in the service medical 
records.  

Examination of the endocrine system was normal at the time of 
the December 1949 separation examination.  Clinical 
evaluation of the genitourinary system was normal at the time 
of the veteran's retirement examination which was conducted 
in December 1955.  Clinical evaluation of the genitourinary 
system was normal in July 1960 and, on a Report of Medical 
History he completed at that same time, he denied having or 
ever having had frequent or painful urination.  Clinical 
evaluation was normal in May 1966.  Clinical evaluation of 
the genitourinary system was normal in February 1968.  In a 
July 1968 Report of Medical History, the veteran denied 
having or ever having had frequent or painful urination.  

There is no competent evidence of the current existence of a 
kidney disorder.  VA clinical records did not include any 
diagnoses of a current kidney disorder.  The veteran did not 
complain of a kidney problem at the time of a September 1983 
VA examination.  No pertinent abnormalities were noted or 
diagnosed on the report of an April 1999 VA genitourinary 
examination.  The veteran reported voiding problems.  It was 
noted that a urinalysis from April 1999 was negative for any 
evidence of lower urinary tract infection.  

The only evidence of record which indicates that the veteran 
has a current kidney disability which was linked to his 
active duty service in any way is the veteran's own 
allegations and testimony.  

The veteran testified before the undersigned in September 
2006 that his kidney problem consisted of having to get to 
the bathroom quickly when he got the urge.  At one time 
during the hearing, the veteran seemed to indicate that the 
symptomatology began 10 years prior or approximately 1996.  
At another part of the hearing, the veteran alleged that his 
problem with voiding began prior to his separation from 
service in 1968.  

The Board finds that the veteran is a lay person.  As such, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of a kidney disability is without 
probative value.  The Board further notes the veteran 
provided conflicting testimony as to when his voiding problem 
began.  

As there is no competent evidence of the presence of a kidney 
disability during active duty nor competent evidence of the 
current existence of a kidney disability, service connection 
is not warranted.  

The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as there is a 
preponderance of evidence against the claim; it must 
therefore be denied.


Entitlement to service connection for incontinence.

The service medical records were negative as to any objective 
evidence of incontinence.  Examination of the endocrine 
system was normal at the time of the December 1949 separation 
examination.  Clinical evaluation of the genitourinary  
system was normal at the time of the veteran's retirement 
examination which was conducted in December 1955.  Clinical 
evaluation of the genitourinary system was normal in July 
1960 and, on a Report of Medical History he completed at that 
same time, the veteran denied having or ever having had 
frequent or painful urination.  Clinical evaluation was 
normal in May 1966.  Clinical evaluation of the genitourinary 
system was normal in February 1968.  In a July 1968 Report of 
Medical History, the veteran denied having or ever having had 
frequent or painful urination.  

At the time of an April 1999 VA genitourinary examination, 
the veteran complained of voiding a very poor stream.  He 
experienced nocturia two to three times as well as urinary 
hesitancy, urgency, post micturition dribbling and 
interruption of the urine stream.  An April 1999 urinalysis 
was negative for evidence of lower urinary tract infection.  
The pertinent diagnosis was enlarged, obstructing prostate.  
Incontinence was not diagnosed.

A May 2000 VA clinical record includes a provisional 
diagnosis of urinary incontinence.  The incontinence was not 
linked to active duty in any way.  The rest of the clinical 
records do not evidence incontinence.  

The veteran testified before the undersigned in September 
2006 that he had problems with urinary urgency which 
symptomatology began 10 years prior or approximately 1996.  
At another part of the hearing, the veteran alleged that his 
problem with voiding began prior to his separation from 
service in 1968.  The Board finds the veteran's allegations 
that his problems with urinary urgency began while he was on 
active duty is somewhat contradicted by some his reports of 
medical history he completed while on active duty wherein he 
denied having or ever having had frequent or painful 
urination.  

The Board finds that the only evidence of record which 
indicates that the veteran is incontinent of urine as a 
result of his active duty service is the veteran's own 
allegations and testimony.  The Board finds this evidence is 
without probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

As there is no competent evidence of record linking current 
incontinency to the veteran's active duty service in any way, 
service connection is not warranted.  

The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim. Rather, as there is a preponderance 
of evidence against the claim; it must therefore be denied.


Entitlement to service connection for prostate enlargement, 
claimed as prostate cancer, including as due to herbicide 
exposure.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975 shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  
The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.   59 Fed. Reg. 341, 346 (1994); see 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).  In addition, the United 
States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The service personnel records document that the veteran 
served in the Republic of Viet Nam.

The service medical records were silent as to any evidence of 
prostate enlargement or prostate cancer.  

Examination of the endocrine system was normal at the time of 
the December 1949 separation examination.  Clinical 
evaluation of the genitourinary system was normal at the time 
of the veteran's retirement examination which was conducted 
in December 1955.  Clinical evaluation of the genitourinary 
system was normal in July 1960 and, on a Report of Medical 
History the veteran completed at that same time, he denied 
having or ever having had frequent or painful urination.  
Clinical evaluation was normal in May 1966.  Clinical 
evaluation of the genitourinary system was normal in February 
1968.  In a July 1968 Report of Medical History, the veteran 
denied having or ever having had frequent or painful 
urination.  

The post-service medical evidence documents the presence of 
an enlarged prostate but not prostate cancer.  

On VA genitourinary examination in April 1999, the veteran 
denied any prior history of having prostate cancer.  He 
complained of urinary symptomatology.  A urinalysis was 
negative for evidence of lower urinary tract infection.  
Digital rectal examination revealed a moderately enlarged 
prostate.  There were no palpable nodules suggestive of 
malignancy.  The diagnoses were no present or past evidence 
of adenocarcinoma of the prostate and enlarged, obstructing 
prostate.  

VA clinical records include benign prostatic hypertrophy as a 
diagnosis but do not link the disability to the veteran's 
active duty service or to exposure to herbicides.  

It is established, by presumption, that the veteran was 
exposed to herbicides during his Vietnam service.  38 C.F.R. 
§ 3.313.  Beyond those facts, however, there is no medical 
evidence of record that supports a claim for service 
connection for prostate enlargement claimed as prostate 
cancer including as due to herbicide exposure. While prostate 
cancer is included among the listed disabilities under 38 
C.F.R. § 3.309(e), non-cancerous disabilities involving the 
bladder, kidney, and prostate including benign prostatic 
hypertrophy are not.  The veteran does not have prostate 
cancer.  Thus, the presumption afforded under section 
3.309(e) cannot provide the basis for a grant of service 
connection.  Without the benefit of the presumptive 
provisions of sections 3.307 and 3.309, the veteran must 
submit competent medical evidence establishing a connection 
between the presumed exposure to herbicides in Vietnam and 
any current genitourinary disorder.  There is no such 
evidence of record.  The only evidence of record which links 
the current enlarged prostate to the veteran's active duty 
service or to exposure to herbicides is the veteran's own 
allegations and testimony which is without probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Inasmuch as the veteran does not currently have prostate 
cancer, no medical professional has related the veteran's 
benign prostatic hypertrophy to his active service, including 
his presumed Agent Orange exposure, and such a condition is 
not a disease for which service connection may be presumed 
under 38 C.F.R. § 3.309(e), the Board concludes that prostate 
cancer and benign prostatic hypertrophy were not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  

The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim. Rather, as there is a preponderance 
of evidence against the claim; it must therefore be denied.


Entitlement to service connection for compensation purposes 
for loss of teeth numbers 6, 7, 8, 9, 10, 11 and 12.

The veteran submitted a dental claim in January 1999.  He was 
claiming service connection for pyorrhea which he indicated 
was first diagnosed in 1967.  

Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  Service connection for 
compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.  

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97.

In the current case, there is no evidence in the service 
medical records that the veteran experienced any dental 
trauma.  The service medical records document that the 
veteran had teeth removed during active duty but, as noted 
above, this does not constitute dental trauma.  Furthermore, 
in his application for compensation, the veteran denied that 
his pyorrhea was due to dental trauma.  As there is no 
evidence of dental trauma in the claims files, the Board 
finds that service connection for compensation purposes for 
the loss of teeth numbers 6, 7, 8, 9, 10, 11 and 12 is not 
warranted.  

The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as there is a 
preponderance of evidence against the claim; it must 
therefore be denied.

As noted above in the introduction, the claim of entitlement 
to service connection for loss of teeth numbers 6, 7, 8, 9, 
10, 11 and 12 for treatment purposes is being referred back 
to the RO for initial adjudication.  


Entitlement to an increased (compensable) rating for 
residuals of a left wrist fracture.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

The veteran's left wrist disability is rated under wrist 
limitation of motion under Diagnostic Code 5215.  Diagnostic 
Code 5215 provides for a 10 percent rating where either 
palmar flexion is limited in line with the forearm or 
dorsiflexion is less than 15 degrees.

Joint disabilities, such as the wrist, may also be rated 
under Diagnostic Code 5003 for degenerative arthritis.  
Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  As stated above, the rating 
schedule provision for limitation of motion of the wrist is 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Normal range of motion of the wrist is to 70 degrees 
dorsiflexion and to 80 degrees palmar flexion.  See 38 C.F.R. 
§ 4.71a, Plate I.  In the absence of limitation of motion, a 
10 percent rating is assigned under Diagnostic Code 5003 with 
x-ray evidence of involvement of 2 or major joints or 2 or 
more minor joint groups.  A 20 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

VA clinical records did not evidence any complaints of 
problems with the veteran's left wrist.  An October 2003 VA 
clinical record referenced complaints regarding the veteran's 
left arm but not the left wrist.  

A VA X-ray examination of the left wrist which was conducted 
in January 2003 was interpreted as revealing mild 
degenerative changes in the carpal region and osteoporosis.  

At the time of a VA joints examination in February 2003, the 
veteran reported that he injured his wrist when he fell off a 
jeep.  Over the preceding two years, he noticed some pain at 
the base of the left thumb and occasional numbness on the 
back of the left thumb.  Physical examination of the left 
wrist revealed a full range of motion.  Dorsiflexion was to 
70 degrees, palmar flexion was to 80 degrees, radial 
deviation was to 20 degrees and ulnar deviation was to 45 
degrees.  Pain was present in the first carpal metacarpal 
joint.  There was positive grind in the adduction test.  The 
median ulnar and radial nerves were intact to motor and 
sensory function.  There was negative Tinel's examination and 
Phalen's examination.  No muscle atrophy was present.  X-rays 
were referenced as revealing arthritis of the first carpal 
metacarpal joint.  The impression was left wrist fracture.  

The medical evidence of record clearly does not document left 
wrist motion limited to a degree warranting assignment of a 
compensable rating pursuant to Diagnostic Code 5215.  The 
veteran had full range of motion at the time of the February 
2003 VA examination.  The X-ray report from January 2003 
suggests at least mild degenerative arthritis, warranting 
consideration of Diagnostic Code 5003.  However, the February 
2003 examination results found no limitation of motion to the 
veteran's left wrist.  Even with x-ray evidence of arthritis 
in the wrist joint (a major joint), a 10 percent evaluation 
can only be assigned under Diagnostic Code 5003 where there 
is some noncompensable limitation of motion or, at a minimum, 
objective evidence of painful motion.  The veteran had no 
limitation of wrist motion whatsoever upon examination, and 
there was no objective evidence to support his complaints of 
intermittent pain and numbness.  The Board notes that the 
veteran testified before the undersigned in September 2006 
that everything was alright with his wrist at that time.  

The only other Diagnostic Code for wrist disabilities that 
allows for a compensable rating is Diagnostic Code 5214 for 
ankylosis of the wrist.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  In this 
case, the veteran is clearly able to move his left wrist so 
it is not ankylosed and Diagnostic Code 5214 is inapplicable.  

The Board notes that it also considered functional loss in 
awarding a higher rating.  See 38 C.F.R. § 4.59.  However, in 
this case there is no medical evidence of functional loss of 
the veteran's left wrist due to pain.  No functional loss was 
noted at the time of the February 2003 VA examination.  The 
veteran also testified in September 2006 that his wrist was 
alright at that time.  In light of these findings and the 
complete lack of left wrist treatment in the clinical 
records, the Board finds no basis on which to grant a 
compensable rating.  

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds the veteran is not entitled to a 
compensable rating for his left wrist disability.  

The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as there is a 
preponderance of evidence against the claim; it must 
therefore be denied.


ORDER

Service connection for a kidney disorder is not warranted.  
The appeal is denied.

Service connection for incontinence is not warranted.  The 
appeal is denied.

Service connection for prostate enlargement is not warranted.  
The appeal is denied.

Service connection for loss of teeth numbers 6, 7, 8, 9, 10, 
11 and 12 for VA compensation purposes is not warranted.  The 
appeal is denied.

A compensable disability rating for residuals of a left wrist 
fracture is not warranted.  The appeal is denied.


REMAND

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a VA examination is considered necessary to the 
decision of a claim if there is competent evidence on file 
that a veteran has a current disability or persistent and 
recurring symptoms of disability that in turn may be 
associated with his active service but the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. § 
5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  

The veteran has claimed entitlement to service connection for 
coronary artery disease.  The service medical records 
indicate  1st degree A-V Block was found on routine 
electrocardiogram in July 1960.  It was opined at that time 
that, due to the multiplicity of causes for EKG findings, the 
1st degree A-V Block must be considered as an 
electrocardiographic change alone, and was no 
contraindication to duty.  There is also competent evidence 
of record documenting the current existence of cardiovascular 
disability described as heart condition and atrial 
fibrillation.  In a November 2002 letter, the Director, 
Compensation and Pension Service, directed the Director, 
Tiger Team, to schedule an examination to review the 
veteran's cardiovascular system and to obtain an opinion as 
to whether the veteran's current cardiovascular findings were 
related to cardiovascular findings noted in the service 
medical records.  The requested examination has not been 
scheduled.  The Board finds that a VA examination should be 
conducted to determine the nature, extent, and etiology of 
the veteran's cardiovascular disability.

The veteran has claimed entitlement to service connection for 
arthritis of multiple joints.  There is competent evidence of 
the current existence of arthritis of multiple joints.  A VA 
examination which was conducted in April 1999 resulted in 
pertinent diagnoses of cervical degenerative disc disease, 
lumbar degenerative disc disease, and degenerative joint 
disease of the bilateral hips, bilateral shoulders, bilateral 
ankles, and bilateral knees.  The service medical records 
include one reference to the presence of arthritis.  A 
February 1968 annotation to report of physical examination 
was made that arthritis in the left shoulder was present 
which was affected by damp weather.  The veteran reported 
that he had or had had arthritis or rheumatism on a Report of 
Medical History he completed in July 1968.  The veteran 
testified before the undersigned that, while serving in Viet 
Nam, he was struck by a truck which knocked him into a ditch.  
He reported that the accident hurt his bones, knocked his 
shoulder out of place and cracked two of his ribs.  He 
testified that he was treated at Saigon Hospital for three 
days after the accident.  A review of the service medical 
records reveals no clinical records from Saigon Hospital.  
There are essentially no health records from the veteran's 
third period of active duty from May 1966 to May 1968, 
including any records from the veteran's time while he was in 
Viet Nam from July 1966 to July 1967.  The Board finds an 
attempt should be made to obtain the treatment records from 
Saigon Hospital.  The Board also finds the veteran should be 
scheduled for a VA examination to determine if he currently 
has arthritis of the joints which was a direct result of his 
active duty service.  The veteran had already been scheduled 
for VA joint examinations but these examinations were 
scheduled to determine if the veteran had arthritis as 
secondary to cold injuries he received while on active duty 
in Korea.  No opinions were obtained as to direct service 
connection despite the fact that there was at least some 
evidence of arthritis of the shoulder while the veteran was 
on active duty.  

The veteran has claimed entitlement to service connection for 
bilateral hearing loss and for tinnitus.  There is some 
evidence in the service medical records of problems with the 
veteran's hearing acuity.  On the authorized audiological 
evaluation in February 1968, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
5

30
LEFT
25
0
5

30

Additionally, there is competent evidence of the current 
existence of hearing loss.  A December 2002 VA clinical 
record reveals that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
50
70
LEFT
20
30
35
55
70

The December 2002 clinical record includes the notation that 
the veteran had gradual hearing loss over the past 33 years 
and intermittent tinnitus for 40+ years.  The veteran 
testified before the undersigned that he was exposed to 
acoustic trauma while on active duty in the form of outgoing 
and incoming artillery fire and explosions.  He also 
testified that he had ringing in the ears which began while 
he was in Yakima, Washington on an artillery range.  The 
Board finds the veteran is competent to report on the 
presence of hearing loss and tinnitus.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown , 6 Vet. App. 
465, 469 (1994).  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Board finds the veteran 
should be scheduled for a VA examination to determine the 
nature, extent and etiology of his hearing loss and tinnitus.  

The veteran has claimed entitlement to service connection for 
PTSD.  Associated with the claims files are current diagnoses 
of the disability which reference the veteran's military 
service.  These records do not indicate, however, what the 
underlying stressor was which was the basis for the 
diagnoses.  A Vet Center record dated in February 2003 
indicates the veteran reported he was exposed to enemy fire 
and dead GI's while on Okinawa in April 1945 and was exposed 
to ground and artillery attacks as well as having to pick up 
dead soldiers after the attacks.  The veteran has also 
alleged that he was hit by a truck while in Viet Nam and also 
was hit by a shell fragment.  His representative reported 
that the veteran's stressor was a shell fragment wound and 
engaging the enemy at the Chosin Reservoir.  The service 
medical records include a December 1944 clinical record that 
references a bullet wound to the left foot but also included 
the notation that the wound "epts"  existed prior to 
service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
In the current case, it does not appear that the veteran 
engaged in combat with the enemy.  His service personnel 
records do not evidence his receipt of any awards or 
decorations indicative of participation in combat.  
Additionally, his military occupational specialty was 
mechanic which is not a combat specialty.  Therefore, the 
veteran's alleged in-service stressors require credible 
supporting evidence.  The Board notes the veteran did not 
include sufficient descriptive information to verify the 
stressors.  The Board finds the veteran should be contacted 
and requested to provide sufficient information to allow VA 
to attempt to verify his claimed stressors.  

The veteran has claimed entitlement to service connection for 
hypertension.  The claim was originally denied along with a 
heart condition by the RO in a December 2001 decision.  In 
January 2002, the veteran submitted a statement indicting 
that he was submitted a notice of disagreement with the 
denial of service connection for a heart condition.  He also 
indicated that he was filing a claim for compensation for 
hypertension.  There was no timely notice of disagreement 
submitted to the claim of entitlement to service connection 
for hypertension which decision became final.  When the RO 
again adjudicated the appeal in March 2004, it did so as an 
attempt to reopen a claim subject to a prior final denial.  
In the recent case of Kent v. Nicholson, No. 04-181 (Ct. Vet. 
App. Mar. 31, 2006), the Court gave specific guidance as to 
what was required of VA in terms of notice being provided to 
the veteran in cases involving attempts to reopen previously 
denied claims.  The Board finds that the veteran was not 
provided with any letter which complies with the requirements 
of the Kent case.  In September 2003, the veteran was 
provided with a duty to assist letter.  While this letter 
informed the veteran that his claim was being adjudicated as 
an attempt to reopen a claim subject to a prior final denial, 
the veteran was not provided with any information regarding 
what was required to reopen the claim.  The Board finds that 
a remand is required for compliance with the duties to notify 
and assist.  

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to secure any 
outstanding service medical records 
through official channels.  The Board is 
particularly interested in obtaining any 
records of treatment from the veteran's 
period of active duty in Viet Nam 
including records from Saigon Hospital.  

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the evidence 
and information necessary to reopen the 
claim of entitlement to service 
connection for hypertension, (i.e., 
describes what new and material evidence 
is under the current standard); and (2) 
notifies the veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits.   This notice is outlined by 
the Court in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006).

3.  Schedule the veteran for a VA  
examination to determine the nature, 
extent and etiology of the veteran's 
claimed coronary artery disease.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
review pertinent documents in the 
veteran's claims file and include an 
annotation in the examination report 
indicating that he/she had reviewed the 
claims file.  If coronary artery disease 
is diagnosed, the examiner must express 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the coronary artery disease had its onset 
during active service or was otherwise 
linked to the veteran's active service.  
A complete rationale for all opinions 
should be  provided.  

4.  Schedule the veteran for a VA  
examination to determine the nature, 
extent and etiology of the veteran's 
claimed arthritis of multiple joints and 
the spine.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he/she 
had reviewed the claims file.  If 
arthritis of multiple joints and/or of 
the spine is diagnosed, the examiner must 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the arthritis of multiple joints and/or 
the spine had its onset during active 
service or was otherwise linked to the 
veteran's active service.  A complete 
rationale for all opinions should be  
provided.  

5.  Schedule the veteran for a VA  
examination to determine the nature, 
extent and etiology of the veteran's 
claimed hearing loss.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he/she 
had reviewed the claims file.  If hearing 
loss is diagnosed, the examiner must 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the hearing loss had its onset during 
active service or was otherwise linked to 
the veteran's active service.  A complete 
rationale for all opinions should be  
provided.  

6.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
claimed tinnitus.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he/she 
had reviewed the claims file.  If 
tinnitus is diagnosed, the examiner must 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than  50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability  less than 50 percent) that 
the tinnitus had its onset during active 
service or was otherwise linked to the 
veteran's active service.  A complete 
rationale for all opinions should be 
provided.   

7.  Contact the veteran and ask that he 
provide as much descriptive information 
as possible regarding his alleged in-
service stressors.  Thereafter, review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and the 
veteran's statements regarding stressors.  
This summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished.

8.  Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a verified 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.

9.  If and only if any stressor is 
determined to be verified, and if 
otherwise indicated by the record, 
arrange for the veteran to be afforded a 
VA psychiatric examination.  The claims 
folder must be provided to the examiner 
and review of such should be reflected in 
the completed examination report.  All 
necessary tests and studies should be 
accomplished.  Include the aforementioned 
specific determination for the VA 
examiner of the stressor(s) that are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should specifically confirm 
or refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed 
events that are considered stressors 
supporting the diagnosis, and the 
examiner should fully explain why such 
stressors are considered sufficient under 
the standards of the fourth edition of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  A complete 
rationale for any opinion expressed must 
be provided. 

10.  Review the claims file, to include 
the additional evidence, and determine if 
any of the benefits sought can be 
granted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case contemplating all evidence 
received since the last supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


